Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ranish et al. (7,651,955) in view of Lim et al. (2014/0183657).
Ranish discloses a method for forming silicon-containing materials during a photoexcitation deposition process (title) in which dielectric materials such as silicon nitride are deposited by chemical vapor deposition using a UV source (col.1 lines 23-29, col.1 line 63 – col.2 line 5).  In one embodiment, silicon nitride can be formed by ALD using two deposition gases where the substrate is sequentially exposed to a silicon precursor and a nitrogen precursor (col.8 lines 28-42).  The silicon-containing precursor can be a halosilane such as 
Lim teaches of forming a polysilicon resistor for an integrated circuit (title) in which a shallow trench isolation structure is etched in a silicon substrate and deposited with silicon nitride in the trench (0033).  It would have been obvious to etch a substrate to form a trench and deposit silicon nitride in the trench in Ranish with the expectation of success depending on the desired final product because Lim teaches of forming silicon nitride in an etched trench.

Claims 2-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish et al. (7,651,955) and Lim et al. (2014/0183657) and further in view of Dussarrat (2009/0075490).  The combination of Ranish/Lim fails to teach pulsing oxygen.
	Dussarrat teaches of forming silicon-containing films (title) in which oxygen is pulsed (0049).  In one embodiment, ALD of silicon nitride is investigated (0206).  It would have been obvious to pulse oxygen in the combination with the expectation of success depending on the desired final film because Dussarrat teaches of pulsing oxygen in an ALD process.
	Regarding claims 3-4, Dussarrat teaches repeating the cycle (0135-0140).
	
In independent claim 9, the applicant requires semiconductor strip.  It is noted Lim teaches a silicon substrate.  To utilize a substrate with a different geometric configuration such as a strip would have been obvious depending on the desired final product and in the absence of a showing of criticality.

Regarding claim 10, Ranish teaches pulsing and purging hexachlorodisilane (col.4 lines 10-19, col.5 lines 44-62, col.30 lines 64-67).
Regarding claim 11, Ranish teaches pulsing and purging triethylamine (col.8 lines 43-64, col.5 lines 44-62, col.30 lines 64-67).
Regarding claim 12, Dussarrat teaches pulsing oxygen (0049) and Ranish teaches purging (col.30 lines 64-67).

Allowable Subject Matter
Claims 5-8, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It is well known to anneal at a temperature range from 450 to 650oC as noted in De Jaeger et al. (2014/0346568).  However, the prior art reference fails to teach wet annealing at two different temperatures and dry annealing at a specific temperature as noted in claim 5, from which claims 6-8 depend, and claim 13.

	
Claims 15-20 are allowed.
	The prior art fails to teach of suggest forming a first semiconductor strip; depositing a dielectric layer comprising silicon oxide, with carbon doped in the silicon oxide, wherein the dielectric layer comprises: a horizontal portion; and a vertical portion connected to an end of the horizontal portion, wherein the vertical portion contacts a sidewall of a lower portion of the first semiconductor strip, wherein a top portion of the first semiconductor strip protrudes higher than a top surface of the vertical portion to form a semiconductor fin; and forming a gate stack extending on a sidewall and a top surface of the semiconductor fin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.